Title: To Thomas Jefferson from Pseudonym: "A Citizen Among Ten Thousand", 16 March 1808
From: Pseudonym: “A Citizen Among Ten Thousand”
To: Jefferson, Thomas


                  
                     To the President of 
                        the United States.
                     
                        rec’d 16 Mch. 1808
                     
                  
                  Read the within. Who are the enemies of this Country? It’s Rulers. What do they deserve? Hell. Avaunt thou Tryant. If thou canst not be saved by reformation go to hell as thy proper abode. O thou disturber of the peace—thou destroyer of thousands! What hast thou done? Ask Bonaparte. Ask the Devil. Thy grave will not secure thy bones from burning.
                  
                     A Citizen 
                     
                     
                        among ten thousand 
                     
                  
                  
                     NB. We shall have a Civil War soon
                  
               